Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith G. Haddaway on July 27, 2022 to resolve circular dependencies in Claims 16-17 along with the changing the dependency of Claim 18 to match the initially filed claims.
The application has been amended as follows: 
	In Claim 16, The method of claim [[16]] 15,
	In Claim 17, The method of claim [[17]] 16,
	In Claim 18, The method of claim [[17]] 16,

Response to Arguments
	Applicant’s claim amendments and remarks filed July 27, 2022 have been fully considered and are persuasive in overcoming all §102 rejections of record.  Said rejections are withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 2, 4-18 are allowed 
With respect to Claim 6-9 and 15-18, the closest prior art is Kydonieus (U.S. 5,910,536) which teaches urethane acrylate adhesives made by reacting polyol, polyurethane and acrylate but does not fairly teach or suggest the combination of Claim 9 without the use of hindsight as methacrylic anhydride or any of the acrylates of Claim 6 as none of these compounds are taught or suggested nor does it appear that hexamethylene diisocyanate is suggested either.  Kydonieus seems fixated on using the exemplified N-tert-butyl aminoethyl methacrylate (Column 6 lines 35940).  While the (meth)acrylamide of Claim 6 may, technically, be possible to use in Kydonieus, the reference makes no mention of alternative amino (meth)arylates and the structure of N-tert-butyl aminoethyl methacrylate is sufficiently different than (meth)acrylamides to only be suggested using hindsight.  Relevant to Claims 15-18, Kydonieus (U.S. 5,910,536) does not fairly teach the method of Claim 15, in particular the sequence of UV curing followed by pressure and heat treatment.  Such processing steps in practicing Kydonieus would only be arrived at via hindsight.
With respect to Claims 10-18, the closest prior Genin et al. “Functional Grading of Mineral and Collagen in the Attachment of Tendon to Bone” (provided on IDS) which a gradient of mechanical properties for tendon to bone connections (See introduction) but does not fairly suggest using known urethane acrylate polyurethanes based on polyisocyanate, polyol and acrylate, such as Myung (U.S. 20100032090 see Figures 2 and 6) to accomplish such a gradient in mechanical properties in a biomaterial setting. One of ordinary skill in the art would not arrive at such a combination without the benefit of hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L. Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher M Rodd/Primary Examiner, Art Unit 1759